r      .




                                      OR?*'EY             GENERAL
                                      FTF,XAS
                               ArmTIN.    TICXAR      78711


                                      October     19, 1972



Honorable    Joe Resweber                       Opinion    No.M-1240
County Attorney
Harris    County Courthouse                     Re:   Whether vehicle      license     re-
Houston,    Texas  77002                              ceipts    are public     records     to
                                                      be kept by the County Tax
                                                      Assessor-Collector,         and re-
Dear   Mr.     Resweber:                              lated   questions.

           In your recent     opinion      request,   accompanied     by an able
brief,  you asked two questions         regarding    the duties   of the Harris
County Tax Assessor-Collector         in the handling      and disposition     of
copies  of vehicle   license   receipts       issued  by that office.      Specifi-
cally  you asked:

                "1 .   Is    the County Tax Office            required   to keep
       these     records,       and if so, for what           length   of time?

              "2 .    If these    records     are not required,            but
       maintained       for auditing      purposes    only,   are       they
       public    records      and is the county       tax office          re-
       quired    to furnish      information       by telephone         to per-
       sons seeking        the ownership      of automobiles?"

              In the        case of Noqueria        v. State,      59 S.W.2d 831    (Tex.
Crim.   1933),    the       court    cites    many definitions       of "record"      and
"public   record",          including      the following:

              "'Record,'         in its  broadest     sense  is a memo-
       randum public         or private,     of what has been done,
       ordinarily        applied    to public     records   only, in
       which sense         it is a written      memorial    made by a
       public     officer."
                11. . . the term 'record'         is ordinarily    ap-
       plied      to public     records    only,  in which sense    a
       record       is a written      memorial   made by a public
       official       authorized      by law to perform     that function
       and intended         to serve    as something    written,   said,
       or done."



                                           -6071-
Hon.   Joe    Resweber,      page     2         (M-1240)



             The county         tax assessor        is a public      official,      elected
under the authority           of the Texas Constitution,              Article      VIII,
Sections   14 and 16, by the people                of his county.           He is authorized
to collect    fees    for and to issue            vehicle    license      receipts      under
Articles   6675a-2,       et seq.?       Vernon’s     Civil    Statutes.        Each copy
of a vehicle     license        receipt     he makes is “a written             memorial
made by a public        official        authorized      by law to perform          that
function   . . .”

             Harris    County,    like   many counties     crowded    for    space,
has most of its public         records     on microfilm.      Article     6574b
Vernon’s   Civil    Statutes,     provides    for the photographic         duplica-
tion  of public     records    and the destruction       of the records.           Section
4 of Article     6574b reads:

               “Sec.      4.    Said photographic             duplicates        of all
       public     records       shall      be placed       in conveniently           acces-
       sible    files       and provisions           shall    be made for pre-
       serving      safekeeping,           using,      examining,       exhibiting,
       projecting         and enlarging           the same whenever            requested
       during     regular       office      hours.        Whenever photographic
       duplicates       of public        records       are so made, certified
       and placed,          the original         public      records     may be, by
       order    of the Commissioners                 Court of the county,              or
       of the governing             body of any political               subdivision
       of Texas,        destroyed        or otherwise         disposed      of,    pro-
       vided,     however,        that no original            record     shall     be
       destroyed        or otherwise          disposed      of unless       or until
       the time for filing               legal     proceedings        based      on any
       such record          shall    have elapsed,           and, in no event,
       shall    any original           public      record     be destroyed         or
       otherwise        disposed       of until        said public       record      is
       at least       five     (5) years        old;    and provided         further,
       that notice         of such proposed             destruction        or dis-
       position       of original          public     records      are,    in his
       opinion,       needed      for the Texas State              Library,       they
       shall    be transferred             thereto      in the manner provided
       in Article         5439,     Revised       Civil    Statutes,       1925.”

               Attorney    General’s          Opinion      W-793       (1960)     has    interpreted
Section      4 as follows:

             “It is therefore       the opinion     of this   De-
       partment  that   the provision      in Article     6574b
       that no original     records     may be destroyed      until
       the ‘time   for filing     legal   proceedings     based    on


                                             -6072-
Hon.   Joe   Resweber,      page    3         (M- 1240)



       any such record           shall    have elapsed’         is not con-
       trolling       in relation       to this     statute       and that
       original       public     records,     other     than any deed
       record,      deed of trust         record,     mechanic’s        lien
       record      or any minute        book of any court,            or any
       minute      book of any political            subdivision         of
       Texas , may be destroyed              according      to Article
       6574b!      when the following           conditions        have been
       complied       with:      (1) when in the judgment              of the
       Commissioners’          Court or other         governing       bodies
       a necessity        exists;      (2) when the records             have
       been properly         duplicated       in a manner set out in
       said     statute;     (3) when said public             records      are
       five     (5) years      old;    and   (4)   when    notice     of   said
       destruction        is given      the State       Librarian,        and
       if such records           are,    in his opinion,          not needed
       for the Texas State             Library.”

Thus the length          of time    the county   tax office           must    keep   the   motor
vehicle license          receipts    records   is fives (5)          years.

                Question     two considers        the furnishing       of information       by
telephone       to persons       seeking     the ownership      of automobiles.         The
leading     Casey repo~rted        in Texas upon the subject           of the rights
of the citizens          of a state       to inspect     the records      of the state
or county       is Palacios,         et al.   v. Corbett,      et al.,    172 S.W. 777
(Tex.Civ.App.Ie                                                             San Antonio
Court    of Appeals        applied     the common law upon this           subject    as
the law in Texas           (Art.     1, V.C.S.).      This case has been followed
by this     office     in Attorney        General’s     Opinions   O-854     (1939),
O-2044     (194,0),    and O-3591        (1941),    which last    opinion     reads   in
part    as follows:
               11. . . if the reports          or records       are not
       confidential,         but on the other         hand are of a
       public     nature,     private    citizens       or their    duly
       appointed       representatives        have a right        to in-
       spect     such of the records          as they have an interest
       in.     This right,       of course,      is subject       to limita-
       tion    imposed     by the Legislature           in enacting      the
       subject      laws.     We do have instances           in which the
       Legislature        has specifically         limited     the authority
       to examine       or copy records        required     of individuals,
       partnerships,         or corporations,         such as the records
       of the Texas Unemployment              Compensation        Commission.”



                                           -6073-
Hon.   Joe   Resweber,      page   4          (M-1240)



               In examining       the statutes       pertaining       to motor vehicle
license     receipts,      we find    no provision       making these          records     con-
fidential      or protecting       them from examination            or observation           by
interested       persons.       We do find     in Article       6574b,     Sec.    4, that
examination       of photographic        duplicates      of all     public      records
"shall     be . . .      whenever    requested      during    regular      office      hours
 . . . . It and as we have held            in the above cited           opinions,       examina-
tions     must be made at reasonable            hours    and without         interfering
in the normal         operation    of the office.

             We find    no authority        requiring    or empowering       the county
tax office     to give   any information          over the telephone       to anyone
calling    and requesting       information       on the ownership      of automobiles.
It would appear,       however,      that   this   information    could    be given    at
the discretion     of the tax office           as a matter     of courtesy      to the
public.

                                   SUMMARY

               The county     tax office's       motor vehicle       license
       receipt     records    are public      records     and must be pre-
       served    for five     years     under the law.       These records
       may be examined        at the tax office         during   reasonable
       hours    or regular      office    hours by interested          per-
       sons.      Information       from these    records    requested       by
       telephone      can be given       at the discretion       of the
       tax office       as a matter      of courtesy      to the public
       but the tax office           is not required       to provide      this
       service.

                                                   Ve     truly    yours,




Prepared     by Linda      Neeley
Assistant     Attorney      General

APPROVED:
OPINION COMMITTEE




                                          -6074-
 .     ,




Hon.   Joe   Resweber,   page   5       (M-1240)



Kerns Taylor,   Chairman
W. E. Allen,   Co-Chairman
Ben Harrison
Jim Swearingen
Austin  Bray
James Hackney

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                    -6075-